August 29, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                DALFORD LAVON DENNISON, JR., Appellant

NO. 14-13-00410-CV                          V.

                        KAREN DENNISON, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on December 19, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Dalford Lavon Dennison, Jr.


      We further order this decision certified below for observance.